DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on August 19, 2015. It is noted, however, that applicant has not filed a certified copy of the CN20150601708 application as required by 37 CFR 1.55.

Terminal Disclaimer
The terminal disclaimer filed on February 25, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,805,621, has been reviewed and is accepted. The terminal disclaimer has been recorded, and the non-statutory double-patenting rejection has been withdrawn.

Status of Claims
This action is in reply to the Amendment filed on February 25, 2021.  Claims 1, 4-8, 24, and 27-31 are Currently amended; claims 2, 3, 9-11, 25, 26, and 32-34 are 

Response to Amendments
Applicant’s cancelation of claims 12-23 has been noted by the Examiner. This cancelation is sufficient to overcome the statutory double-patenting rejection, the rejection under 35 U.S.C. 112(d), and some of the rejections under 35 U.S.C. 112(b) set forth in the prior office action. These rejections are therefore withdrawn.
Applicant’s amendments to claims 1, 4-8, 24, and 27-31 have also been noted by the Examiner. These amendments are sufficient to overcome the claim objections and some of the rejections under 35 U.S.C. 112(b) set forth in the prior office action. Therefore, the claim objections and those rejections are withdrawn by the Examiner.  However, the amendments are not sufficient to overcome the rest of the rejections set forth under 35 U.S.C. 112(b). Therefore, those rejections are herein maintained and made FINAL.

Claim Rejections - 35 USC § 112
Claims 1-11, 30, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, l. 14, the phrase should read “abutting [[a]]the proximal end of the inner body” as the antecedent was previously established.

In claim 7, l. 3, and claim 30, l. 3, the phrases should read, “[[a]]the proximal end of the shield” as the antecedents were respectively established by claims 1 and 24. 
In claim 8, l. 3, and claim 31, l. 3, the phrase should read, “[[an]]the extended position” as the antecedents were respectively established by claims 1 and 24. 

Allowable Subject Matter
Claims 24-29 and 32-34 are allowed.
Claims 1-11, 30, and 31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art appears to be U.S. Patent No. 10,417,937, Gaillot et al. (“Gaillot”). Gaillot teaches a resettable injection training device that relies on overcoming various forces between various protrusions to extend a shield and retract a shield (to reset the device). Gaillot also teaches a reset base with a ramp (i.e., a resetting component with a “shoulder” member). However, Gaillot fails to teach separate inner and outer body elements with the projections arranged as claimed for doing so. Gaillot .

Conclusion
THIS ACTION IS MADE FINAL as the rejections presented above were presented in the previous office action mailed November 27, 2020. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.L.K./
Patent Examiner
Art Unit 3715

/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715